If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                revision until final publication in the Michigan Appeals Reports.




                         STATE OF MICHIGAN

                           COURT OF APPEALS



CASSEY RENEE WILLIAMS,                                           UNPUBLISHED
                                                                 April 16, 2019
             Plaintiff-Appellant,
V                                                                No. 341473
                                                                 Ingham Circuit Court
AUTO-OWNERS INSURANCE COMPANY,                                   LC No. 16-000623-NF

             Defendant/Cross-Plaintiff-Appellee,

and

CINCINNATI INSURANCE COMPANY,

             Defendant/Cross-Defendant-
             Appellee.


Before: SWARTZLE, P.J., AND MARKEY AND RONAYNE KRAUSE, JJ.

RONAYNE KRAUSE, J. (concurring)

      I concur in result only.

                                                          /s/ Amy Ronayne Krause




                                             -1-